After argument of counsel for both parties, his Honor took the matter under consideration and found the following facts, and reached the following conclusions of law, and rendered the following judgment:
This was a motion, on notice of Newton Robinson, as administrator of John A. McDowell, to have the judgment rendered at Spring Term, 1888, canceled and marked satisfied of record as to the estate of John A. McDowell, heard before Robinson, J., at Spring Term, 1899, of Bladen Superior Court. The hearing not being concluded, the further hearing of the motion was, by consent, continued to be heard at (338)  chambers at Fayetteville, on the 29th March, 1899. After hearing the evidence and the argument of counsel, the court finds the following facts:
1. Thomas D. McDowell, one of the above-named defendants, on the 8th October, 1885, borrowed $1,000 from D. G. Robinson, and gave his note, with John A. and John McDowell as sureties.
2. That at Spring Term, 1888, of Bladen Superior Court, judgment was rendered on said note in favor of D. G. Robinson, and against Thomas D. McDowell and John McDowell for $1,000, with interest on same from the 8th of October, 1885, and for costs.
3. That on the 24th day of August, 1896, John McDowell, Jr., transferred to D. G. Robinson a policy of insurance on the life of Thomas *Page 237 
D. McDowell, and on the same day the said D. G. Robinson transferred and assigned to A. E. McDowell, wife of John McDowell, Jr., for the use and benefit of said John McDowell, Jr., said judgment.
4. That John A. and John McDowell, Jr., were cosureties for T. D. McDowell.
5. That Thomas D. McDowell, the principal debtor, died on the 1st day of May, 1888, leaving a last will and testament, in which he devised and bequeathed to his son, the said John McDowell, Jr., all his real and personal property and estate, and charged the said John McDowell, Jr., with the payment of the said Thomas D. McDowell's debts.
6. That the said John McDowell, Jr., propounded said will and qualified as executor thereto on the 21st day of May, 1898, and took possession of all the estate of the said Thomas D. McDowell, and has since said date used it as his own.
7. That sufficient property belonging to said estate, to wit, the estate of Thomas D. McDowell, went into the hands of John McDowell, Jr., to pay all the debts due and owing by said Thomas D. McDowell.
8. That John A. McDowell died on the 11th day of January,     (339) 1899, and Newton Robinson qualified as administrator on his estate on the 13th January, 1899.
9. That the plaintiff, A. E. McDowell caused execution to be issued on said judgment on the 5th of December, 1898.
10. That after the death of John A. McDowell, the sheriff of Bladen County levied said execution on the personal property of said John A. McDowell.
11. That said judgment has been fully paid as to the said John A. McDowell and his representatives.
It is, therefore, ordered and adjudged, that the judgment rendered in the above cause at Spring Term, 1888, be canceled and satisfied of record and that the execution issued on said judgment be set aside. It is further ordered, that the sheriff of Bladen County pay to Newton Robinson, administrator of John A. McDowell, the proceeds of the timber sold by him under said execution (which sale was made by agreement of parties), less the judgment paid by said sheriff by virtue of said agreement.
It is further ordered, that the plaintiff A. E. McDowell pay the cost of this proceeding to be taxed by the clerk.
                           (Signed)               W. S. O'B. ROBINSON,  Judge, etc. *Page 238
To the above findings and judgment the plaintiff excepts.
W. S. O'B. ROBINSON, Carthage, N.C. 15th April, 1899.                      Judge, etc.
To which findings and conclusions of law and judgment the defendants excepted and appealed, and made the following assignments of errors:
Defendants' Assignment of Errors.
   1. That the court erred in granting the restraining order in the above-entitled cause.
(340)     2. That the court erred in holding that a motion in the cause was the proper remedy.
3. That the court erred in holding that this motion involved questions of fact, and not issues of fact.
On the 8th October, 1885, T. D. McDowell, J. A. McDowell and John McDowell, Jr., borrowed $1,000 from plaintiff for which they executed their promissory note. The plaintiff brought suit on this note and recovered judgment thereon at Spring Term, 1888, of Bladen Superior Court. On the 24th of August, 1896, the plaintiff Robeson transferred and assigned the judgment to A. E. McDowell. Said judgment was revived before the clerk of Bladen Superior Court on the 30th of November, 1896. T. D. McDowell, one of the defendants in the judgment, died on the 1st day of May, 1898, and the defendant John McDowell, Jr., qualified as his executor on the 21st day of May, 1898. John A. McDowell, another one of the defendants in the judgment of 1888, died on the 11th day of January, 1899. Execution had issued on the 5th day of December, 1898, and was levied on the personal property of John A. McDowell on the 13th day of January, 1899. Letters of administration were issued to Newton Robinson on the estate of John A. McDowell, on the 13th day of January, 1899. On the 24th day of January, 1899, the administrator (Robeson) of John A. McDowell, made a motion before Judge McNeill, (as a motion in the original action), in which he alleges in substance:
That Thomas D. McDowell was the principal in the note and (341)  judgment of Robinson, and that John A. McDowell, the intestate *Page 239 
of Newton Robinson, was only a surety; that John McDowell, Jr., is the son of Thomas D. McDowell, the principal debtor; that he held a life policy of insurance on his father, T. D. McDowell, with which he purchased the Robeson judgment, and caused it to be assigned to his wife. A. E. McDowell, in trust for his benefit; that since the assignment was made, T. D. McDowell, the principal debtor, and father of John McDowell, Jr., has died, leaving a last will and testament devising and bequeathing a large estate to John McDowell, Jr., but charged with the payment of all his debts; that said John McDowell, Jr., has taken possession of said estate so willed to him by his father, and is now in the enjoyment of the same, and its pernancies; that said administrator of John A. McDowell alleges that, in this way, the said judgment has been paid off and satisfied; and he further alleges that, as his intestate was only a surety and as the judgment was assigned to the said A. E. McDowell in trust for the benefit of John McDowell, Jr., he could not enforce the collection of said judgment out of the property of his intestate by execution.
For these reasons, the administrator of John A. McDowell asked for an injunction against the execution to enforce the payment of the judgment out of the property of his intestate, and to have the judgment declared paid and satisfied, which the court did.
The defendant John McDowell, Jr., denies the material allegations of the administrator of John A. McDowell, and alleges that if they were true, the relief demanded could not be had in this proceeding (a motion in the original action), and that the judgment of the court, granting the injunction and having the entry of payment and satisfaction made on the record, was without authority, and erroneous.
While the matters alleged do not amount to a payment, yet,   (342) if they are true, they amount to a satisfaction and discharge of the estate of John A. McDowell from liability on said judgment.
But we do not think the relief demanded can be obtained in this proceeding. The allegations of the administrator of John A. McDowell and the denials of John McDowell, Jr., raise issues of fact, which can only be decided by a jury, unless by consent of the parties. Whether Thomas D. McDowell was the principal debtor, and John A. McDowell and John McDowell, Jr., sureties only, is an issue for the jury. Also, whether John McDowell, Jr., purchased the Robeson judgment and had it assigned to his wife in trust, or whether she bought it with her own means, and is the bona fide
holder and owner of the same, free from any trust, are issues for the jury, and can not be found by the court, except by consent of the parties. *Page 240 
If the allegations of the administrator are true, we are of the opinion that he is entitled to relief, but it must be by an independent action with proper parties.
The case of Rice v. Herron, 109 N.C. 150, does not sustain the jurisdiction of the court in this case. It did not present serious controverted issues of fact, as are presented in this case. And, in that case, the court thought proper to state that there was no objection made to the court's finding the facts, which seems to mean that, if there had been, the court would probably have taken a different view of the case.
There is error. The court was without jurisdiction. This proceeding must be dismissed, and judgment entered here, that the parties may not be troubled with the question of lis pendens.
Proceedings dismissed.
Supplemental opinion upon motions of plaintiff and defendant.